UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2447


JOSE DANIS MACHADO-MARQUEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 12, 2018                                    Decided: September 10, 2018


Before KING, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, John S. Hogan, Assistant Director,
Andrea N. Gevas, Civil Division, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Danis Machado-Marquez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his requests for asylum and withholding of

removal.    We have thoroughly reviewed the record, including the transcript of

Machado-Marquez’s merits hearing and all supporting evidence. We conclude that the

record evidence does not compel a ruling contrary to any of the administrative agency’s

factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence

supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Machado-Marquez (B.I.A. Dec. 15, 2017). We deny Machado-Marquez’s

motion to hold case in abeyance and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2